

117 HR 4733 IH: Tribal Tourism Sovereignty Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4733IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deem certain voyages transporting passengers between ports or places within the United States in compliance with certain requirements upon calling on a port owned by an Indian Tribe, and for other purposes.1.Short titleThis Act may be cited as the Tribal Tourism Sovereignty Act.2.Designation of ports and port calls on Indian lands(a)CriteriaFor the purposes of complying with section 55103 of title 46, United States Code, voyages transporting passengers between ports or places in the United States shall be deemed in compliance with such section upon calling on a port or place owned by an Indian Tribe, if the voyage—(1)is made by a covered passenger vessel to which sections 3507 and 3508 of title 46, United States Code, apply; and(2)employs alien crewman issued nonimmigrant visas pursuant to subparagraph (C) of (D) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).(b)Applicability(1)In generalVoyages conducted under subsection (a) shall originate in a port or place in the United States and terminate in a port or place in the United States.(2)ComplianceFor purposes of complying with subsection (a), a covered passenger vessel performing voyages under subsection (a) shall comply with the following:(A)Receive permission through a tribal resolution or formal agreement from the applicable Indian Tribe to dock at a port or place owned by such Indian Tribe and disembark passengers on the tribal lands of such Tribe.(B)The agreement—(i)shall grant such covered passenger vessels access to such port; and(ii)may provide authority to disembark passengers and crew on such lands and describe permissible activities for such passengers and crew. (C)Such covered passenger vessels, crews, and passengers shall comply with all applicable Tribal laws and regulations, including health and safety laws and regulations for the duration of such vessels, crews, and passenger’s time on Tribal land.(c)Tribal powers and privilegesFor voyages and port calls described in subsections (a) and (b), Tribes—(1)shall have the sole authority to make or terminate agreements described in subsection (b) at any time;(2)shall have the authority to levy and collect fees from port calls made by covered passenger vessels performed under subsection (a); and(3)shall receive the right of first refusal to provide contracts and services to covered passenger vessels described in subsection (a) for the duration of the port call.(d)Rule of ConstructionFor purposes of complying with subsection (a), ports owned by Indian Tribes located on land adjacent to navigable coastal waters shall be considered a foreign port for purposes of section 55103 of title 46, United States Code.(e)DefinitionsIn this Act:(1)Covered passenger vesselThe term covered passenger vessel means a passenger vessel to which sections 3507 and 3508 of title 46 United States Code apply.(2)Indian tribeThe term Indian Tribe means—(A)any federally recognized Indian tribe, band, nation, village, or other organized group or community; and(B)any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).(3)Port callThe term port call means the docking of a covered passenger vessel described in subsection (a)(1) at a port controlled by an Indian Tribe, regardless of the act of embarking or disembarking passengers.(4)Port owned by an Indian TribeThe term port owned by an Indian Tribe means a port that is owned and controlled by an Indian Tribe and located on land owned and controlled by such Tribe.